UNITED STATES DISTRICT COURT | :
SOUTHERN DISTRICT OF NEW YORK

 

United States of America,

|

}
DEC 0 2 |
15 CR 00095-22 (AJN)
Desean Bennett,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:
The sentencing hearing in this case scheduled for tomorrow, December 3, 2019 at 12:45
pm will take place in Courtroom 11B at The Daniel Patrick Moynihan Courthouse located at 500

Pearl Street rather than Courtroom 906 at 40 Foley Square.

SO ORDERED.

X

Dated: Dec_* *, 2019
New York, New York \ MH

¥ ALISON J. NATHAN
United States District Judge

 
